PER CURIAM.
This is a petition for enforcement of an order of the National Labor Relations Board, which disestablishes an association of employees as a bargaining agency and restrains interference with the exercise of rights guaranteed by section 7 of the National Labor Relations Act, 29 U.S.C.A. § 157. The finding that respondent through employees of supervisory character dominated and interfered with the formation and administration of the association is clearly supported by substantial evidence; and upon this finding being made, it was proper for the Board to forbid generally any interference with the right of self organization, and not merely the particular kind of interference covered by the finding. National Labor Relations Board v. Highland Park Mfg. Co., 4 Cir., 110 F.2d 632, 639; Hartsell Mills Co. v. National Labor Relations Board, 4 Cir., 111 F.2d 291, 292. The Board consents that its order be modified by striking from paragraph 2(b) thereof the words “will cease and desist in the manner set forth” and substituting the words “will not engage in the conduct described”, so as to conform to our decision in Hartsell Mills Co. v. National Labor Relations Board, supra. We think, also, that the order should be modified so as to limit its scope *1010to the Curtis Bay Plant of respondent, and we understand that the Board does not object to this modification. The order of the Board will be modified accordingly; and as so modified it will be enforced.
Order modified and enforced.